Case 1:20-cv-03380-AT-GWG Document 81 Filed 07/21/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
THOR EQUITIES, LLC, DOC #:
DATE FILED: _ 7/21/2021
Plaintiff,
-against- 20 Civ. 3380 (AT)

FACTORY MUTUAL INSURANCE ORDER
COMPANY,

Defendant.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for July 26, 2021, is ADJOURNED to
September 1, 2021, at 10:00 a.m. The parties shall submit their joint letter by August 25, 2021.

SO ORDERED.

Dated: July 21, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
